Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 1 of 31 Page ID #:143
                                                                                1


    1                        UNITED STATES DISTRICT COURT

    2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

    3           HONORABLE VIRGINIA A. PHILLIPS, U.S. DISTRICT JUDGE

    4

    5   UNITED STATES OF AMERICA,                  )
                                                   )
    6                         Plaintiff,           )
                                                   )
    7         vs.                                  )   Case No. CR 20-155 VAP
                                                   )
    8   IMAAD ZUBERI,                              )
                                                   )
    9                         Defendant.           )
                                                   )
   10

   11       REPORTER'S TRANSCRIPT OF VIDEO TELECONFERENCE PROCEEDINGS
                                  CHANGE OF PLEA
   12                        TUESDAY, JUNE 30, 2020
                                    9:03 A.M.
   13                        LOS ANGELES, CALIFORNIA

   14

   15

   16

   17

   18

   19

   20

   21

   22   _______________________________________________________________

   23            MYRA L. PONCE, CSR NO. 11544, CRR, RPR, RMR, RDR
                          FEDERAL OFFICIAL COURT REPORTER
   24                      350 WEST 1ST STREET, ROOM 4455
                           LOS ANGELES, CALIFORNIA 90012
   25                              (213) 894-2305




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 2 of 31 Page ID #:144
                                                                               2


    1                           APPEARANCES OF COUNSEL:

    2

    3   FOR THE PLAINTIFF:

    4       NICOLA T. HANNA
            United States Attorney
    5       BY: DANIEL J. O'BRIEN
                 Assistant United States Attorney
    6       United States Courthouse
            312 North Spring Street
    7       Los Angeles, California 90012

    8

    9   FOR THE DEFENDANT:

   10       DECHERT, LLP
            BY: JEFFREY A. BROWN
   11            Attorney at Law
            1095 Avenue of The Americas
   12       New York, New York 10036

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 3 of 31 Page ID #:145
                                                                                     3


    1                     TUESDAY, JUNE 30, 2020; 9:03 A.M.

    2                           LOS ANGELES, CALIFORNIA

    3                                      -oOo-

    4                 THE COURTROOM DEPUTY:     Calling Item No. 1,

    5   LA CR 20-00155 VAP, United States of America v. Imaad Zuberi.

    6                 Counsel, please state your appearances.

    7                 MR. O'BRIEN:   Good morning, Your Honor.

    8   Daniel O'Brien appearing on behalf of the United States.

    9                 THE COURT:   Good morning.

   10                 MR. BROWN:   Jeffrey Brown, Dechert, LLP, for

   11   Defendant Zuberi.

   12                 THE COURT:   Thank you.      Good morning.

   13                 MR. BROWN:   Good morning, Your Honor.

   14                 THE COURT:   And the defendant is present via video

   15   teleconference; is that correct?

   16                 THE DEFENDANT:    That's correct.

   17                 THE COURT:   And the defendant has consented to

   18   proceeding this morning by way of the videoconference; is that

   19   correct?

   20                 THE DEFENDANT:    That is correct.

   21                 THE COURT:   Has the Government complied with the

   22   requirements of the Crime Victims' Rights Act as to this

   23   proceeding?

   24                 MR. O'BRIEN:   Yes, Your Honor.

   25                 THE COURT:   All right.      Mr. -- and excuse me.       And




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 4 of 31 Page ID #:146
                                                                                  4


    1   the plea is to a single-count Information; is that correct?

    2                 MR. O'BRIEN:   Correct, Your Honor.

    3                 THE COURT:   All right.    Mr. Zuberi, you signed a

    4   plea agreement that was negotiated on your behalf by your

    5   attorney.    And you signed that plea agreement; is that correct?

    6                 THE DEFENDANT:    That is correct.

    7                 THE COURT:   So you're here today because you want to

    8   withdraw any earlier plea of not guilty in order to enter a

    9   plea of guilty to the Information; is that correct?

   10                 THE DEFENDANT:    That is correct.

   11                 THE COURT:   All right.    You're charged in the

   12   single-count Information with obstruction of justice, in

   13   violation of Title 18, United States Code,

   14   Section 1512(c)(1)-(2), and 18, United States Code,

   15   Section (2).

   16                 Do you understand what you're charged with in this

   17   case?

   18                 THE DEFENDANT:    Yes.

   19                 THE COURT:   All right.    I'm going to begin by asking

   20   my courtroom deputy clerk to swear you in as a witness.            That

   21   means your answers to my questions will be given under penalty

   22   of perjury.    If you testify falsely or answer any of my

   23   questions untruthfully, you could later be prosecuted for the

   24   separate crime of perjury.       Do you understand what that means?

   25                 THE DEFENDANT:    Yes.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 5 of 31 Page ID #:147
                                                                                5


    1                THE COURT:    Okay.   All right.

    2                THE COURTROOM DEPUTY:      Is Imaad Zuberi your true and

    3   correct name?

    4                THE DEFENDANT:     Correct.

    5                THE COURTROOM DEPUTY:      Please raise your right hand.

    6                Do you solemnly swear that you will make true

    7   answers to the Court's questions regarding your plea, so help

    8   you God?

    9                THE DEFENDANT:     Yes.

   10                THE COURT:    All right.    Mr. Brown, the plea

   11   agreement shows it was signed by your client on February 22nd

   12   and by you on March 5th.      Did he sign the plea agreement in

   13   your presence?

   14                MR. BROWN:    I'm trying to recall.      I don't believe

   15   that he did.

   16                THE COURT:    I'm sorry.    I was addressing defense

   17   counsel.

   18                MR. BROWN:    That's right.     This is Jeff Brown on

   19   behalf of Mr. Zuberi.

   20                THE COURT:    I'm sorry.    The screen keeps switching

   21   people's locations around.

   22                All right.    Did you discuss all of the contents of

   23   the plea agreement with him before he signed it?

   24                MR. BROWN:    Yes, on multiple occasions.

   25                THE COURT:    Does the agreement -- the plea agreement




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 6 of 31 Page ID #:148
                                                                               6


    1   represent the entire disposition of this case so far as you and

    2   your client and the U.S. Attorney's Office are concerned?

    3                MR. BROWN:    It does, Your Honor.

    4                THE COURT:    Have there been any other promises,

    5   guarantees, or representations made either to you or your

    6   client other than what's contained in the written plea

    7   agreement?

    8                MR. BROWN:    No, Your Honor.

    9                THE COURT:    Thank you.

   10                And, Mr. Zuberi, was your lawyer with you when you

   11   signed the plea agreement?

   12                THE DEFENDANT:     I do not remember, but I think I

   13   signed it and faxed it over or scanned it over.

   14                THE COURT:    All right.    Before you signed it, did

   15   you discuss everything in the plea agreement with your lawyer?

   16                THE DEFENDANT:     Yes, Your Honor, I did.

   17                THE COURT:    And did you have a chance to ask your

   18   lawyer all of your questions about the plea agreement before

   19   you signed it?

   20                THE DEFENDANT:     I believe so, yes.

   21                THE COURT:    Did your lawyer answer your questions to

   22   your satisfaction?

   23                THE DEFENDANT:     Yes.

   24                THE COURT:    Does the plea agreement cover everything

   25   that you've been told about your case and what's happening in




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 7 of 31 Page ID #:149
                                                                               7


    1   your case?

    2                THE DEFENDANT:     Yes.

    3                THE COURT:    Has anyone made you any promises, told

    4   you anything, guaranteed you anything about your case other

    5   than what's in the written plea agreement?

    6                THE DEFENDANT:     No.

    7                THE COURT:    So the plea agreement covers everything?

    8                THE DEFENDANT:     I believe so, yes.

    9                THE COURT:    Well, when you say you believe so, is

   10   there --

   11                THE DEFENDANT:     Yes.

   12                THE COURT:    -- anything that you've been told that's

   13   different from what's in the plea agreement?

   14                THE DEFENDANT:     No.

   15                THE COURT:    And, Mr. O'Brien, is this the written

   16   plea agreement the Government extended to the defendant and his

   17   counsel?

   18                MR. O'BRIEN:    Yes, Your Honor.

   19                THE COURT:    Apart from what's in the plea agreement,

   20   has the Government made any other promises, representations, or

   21   guarantees to the defendant or his counsel?

   22                MR. O'BRIEN:    No, Your Honor.

   23                THE COURT:    All right.    Thank you.

   24                Mr. Zuberi, can you tell me how old you are and what

   25   your educational background is?




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 8 of 31 Page ID #:150
                                                                                8


    1                THE DEFENDANT:     I'm 49.    A graduate degree.

    2                THE COURT:    Are you a citizen of the United States?

    3                THE DEFENDANT:     Yes.

    4                THE COURT:    Have you received a copy of the

    5   Information, the charges against you in this case?

    6                THE DEFENDANT:     Yes.

    7                THE COURT:    Have you thoroughly discussed the charge

    8   in the Information and your case in general with your lawyer

    9   before appearing here today?

   10                THE DEFENDANT:     Yes, Your Honor, I have.

   11                THE COURT:    Do you understand that the offense in

   12   the first -- excuse me -- in the Information is a felony?

   13                THE DEFENDANT:     Yes.

   14                THE COURT:    If I accept your guilty plea, that means

   15   you'll be judged guilty of this felony and that means you will

   16   be losing certain civil rights.        You will no longer have the

   17   right to vote, to sit on a jury, to hold public office, and to

   18   own or possess a firearm, a gun, or ammunition of any sort.            Do

   19   you understand that?

   20                THE DEFENDANT:     Yes.

   21                THE COURT:    Under the laws and the Constitution of

   22   the United States, you have a number of rights guaranteed to

   23   you in connection with your case.

   24                First, you have the right to be represented by a

   25   lawyer at all stages of the case.         And if you can't afford to




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 9 of 31 Page ID #:151
                                                                               9


    1   hire a lawyer, the Court will appoint one to represent you at

    2   no cost to you.

    3                You have the right to plead not guilty and to

    4   continue pleading not guilty.

    5                You have the right to have a speedy and public trial

    6   before a jury, at which the Government would have the burden of

    7   proving your guilt beyond a reasonable doubt.

    8                You have the right to see and hear the evidence

    9   presented at trial and the right to confront and cross-examine

   10   any witness who appears at trial to testify against you.

   11                You have the privilege against self-incrimination.

   12   That means you have the right to remain silent, and that means

   13   you can't be forced to testify against your self-interest.

   14                You have the right to put on a defense, to put on

   15   evidence.

   16                You have the right to testify at trial if you

   17   voluntarily decide to do so.

   18                You have the right to use the Court's subpoena power

   19   to make other witnesses appear at trial and testify on your

   20   behalf.

   21                And if you're convicted after trial, you have the

   22   right to appeal your conviction and your sentence to a higher

   23   court, a Court of Appeals.

   24                Do you understand each of those rights?

   25                THE DEFENDANT:     Yes.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 10 of 31 Page ID #:152
                                                                                 10


     1                THE COURT:    Do you have any questions either for me

     2   or your lawyer about any of the rights I just described to you?

     3                THE DEFENDANT:    No, Your Honor.

     4                THE COURT:    The first right I described to you was

     5   your right to be represented by a lawyer.          You're not giving up

     6   that right if you plead guilty.       But you're giving up all of

     7   the other rights that I described to you.          And that includes,

     8   to a large extent, giving up your rights to appeal your

     9   conviction and your sentence.

   10                 So in the plea agreement that you signed, in

   11    paragraph 16 on page 9, you've agreed that, with the exception

   12    of an appeal based on a claim that your guilty plea was

   13    involuntary, by pleading guilty, you're waiving and giving up

   14    any right to appeal your conviction on this offense in the

   15    Information.    Do you understand what that means?

   16                 THE DEFENDANT:    Correct.    I do.

   17                 THE COURT:    All right.    And you're -- as to

   18    appealing the sentence, in the following paragraph,

   19    paragraph 17, you've agreed to give up your right to appeal the

   20    way I calculated your sentence, the length of the sentence, so

   21    long as it's no more than the statutory maximum, any fine

   22    that's imposed, again, as long as it's within the statutory

   23    maximum, and terms of supervised release or probation,

   24    including the drug and alcohol testing provision.

   25                 Do you understand that?




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 11 of 31 Page ID #:153
                                                                                11


     1                THE DEFENDANT:    Yes, Your Honor, I do.

     2                THE COURT:    Any questions about your appeal rights

     3   and what you're giving up?

     4                THE DEFENDANT:    No.    I don't have any questions.

     5                THE COURT:    So keeping in mind all the rights I

     6   described to you a moment ago, including your right to a jury

     7   trial, do you wish to give up all of those rights by pleading

     8   guilty?

     9                THE DEFENDANT:    Yes.

   10                 THE COURT:    Have you told your lawyer everything

   11    about your involvement in this case?

   12                 THE DEFENDANT:    Yes.

   13                 THE COURT:    And has he advised you about the nature

   14    of the charge against you and possible defenses that might

   15    apply?

   16                 THE DEFENDANT:    Um, yes.

   17                 THE COURT:    Are you on parole or probation with any

   18    other court at this time?

   19                 THE DEFENDANT:    Uh, Jeff can -- my lawyer can answer

   20    that.

   21                 MR. BROWN:    Your Honor, I can -- I can proffer that

   22    the answer is no.     He's on pretrial supervision that relates to

   23    the case over which you preside that originated from the

   24    Central District of California but, otherwise, under no

   25    supervision by any court.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 12 of 31 Page ID #:154
                                                                                12


     1                THE COURT:    Thank you.

     2                And have you been advised, Mr. Zuberi, of the

     3   maximum possible sentence the Court could impose for this

     4   offense?

     5                THE DEFENDANT:    Yes.

     6                THE COURT:    All right.    Mr. O'Brien, would you state

     7   that on the record, please?

     8                MR. O'BRIEN:    Yes, Your Honor.

     9                In paragraph, uh, 5 of the plea agreement, the

   10    maximum penalty is set forth, which is 20 years' imprisonment,

   11    a three-year period of supervised release, a fine of $250,000

   12    or twice the gross gain or gross loss resulting from the

   13    offense, whichever is greatest, and a mandatory special

   14    assessment of $100.

   15                 THE COURT:    And would you advise the defendant of

   16    the definition of "supervised release," please?

   17                 MR. O'BRIEN:    Yes, which is set forth in paragraph 6

   18    of the plea agreement.

   19                 Supervised release is a period of time following

   20    imprisonment during which Defendant will be subject to various

   21    restrictions and requirements.        The defendant understands that

   22    if Defendant violates one or more of the conditions of any

   23    supervised release imposed, the defendant may be returned to

   24    prison for all or part of the term of supervised release

   25    authorized by statute for the offense that resulted in the term




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 13 of 31 Page ID #:155
                                                                                13


     1   of supervised release which could result in defendant serving a

     2   total term of imprisonment greater than the statutory maximum

     3   stated above.

     4                THE COURT:    Thank you.

     5                Mr. Zuberi, do you understand what the attorney for

     6   the Government just stated about the longest possible sentence

     7   you could receive?

     8                THE DEFENDANT:    Yes.

     9                THE COURT:    As you -- as you heard, in the federal

   10    system, we don't have parole.       So if you're sentenced to

   11    prison, you won't be released early on parole.          When you are

   12    released, you're released on what we call supervised release

   13    and that means that there's certain rules and conditions that

   14    apply.    If you violate any of those, you could be returned to

   15    prison.   Do you understand that?

   16                 THE DEFENDANT:    Yes.

   17                 THE COURT:    Federal judges are required to consider

   18    a number of different things in deciding what is a reasonable

   19    sentence in any given case.      One of the things we consult is

   20    the United States Sentencing Guidelines.

   21                 Have you and your lawyer talked about the Sentencing

   22    Guidelines and how they might apply in your case?

   23                 THE DEFENDANT:    Yes.

   24                 THE COURT:    So after today, you'll be interviewed by

   25    a probation officer and he or she will prepare a report after




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 14 of 31 Page ID #:156
                                                                                  14


     1   doing an investigation of your background and of this offense.

     2                You have the right to see that report and to discuss

     3   it with your lawyer before you're sentenced.

     4                So after the report's been issued, your lawyer and

     5   the lawyer for the Government will each file their sentencing

     6   briefs with the Court, making their recommendations or

     7   arguments as to what your sentence should be.         I consider all

     8   of those things, that is, both sides' sentencing briefs and the

     9   probation office's report, before I make a decision.           But you

   10    should understand that it's the judge who makes the decision as

   11    to your sentence, not the probation officer, not the lawyers.

   12                 Do you understand that?

   13                 THE DEFENDANT:    Yes.   Yes.

   14                 THE COURT:    In most cases --

   15                 MR. O'BRIEN:    Your Honor, could I interject?       Daniel

   16    O'Brien for the Government.

   17                 THE COURT:    Yes.

   18                 MR. O'BRIEN:    There seems -- with regard to the

   19    preparation of the presentence report, given the other matter,

   20    the other related case that's pending before the Court, um --

   21    and I've discussed this with, um, defense counsel.          -- both

   22    parties are prepared to waive the preparation of the

   23    presentence report.

   24                 And the reasons are essentially that, um, the

   25    allegations that are contained in today's factual basis are set




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 15 of 31 Page ID #:157
                                                                                15


     1   forth in the presentence report that was prepared in the

     2   Central District of California matter.        Both parties have filed

     3   the objection to that report.       And so this is something that

     4   the probation office and the parties have already responded to.

     5                In particular, the allegations in this factual basis

     6   are a mere subset of additional allegations that were raised by

     7   the Government with respect to obstruction of justice.           And so

     8   we don't really see the value for an additional presentence

     9   report to address the same conduct.

   10                 THE COURT:    All right.    Thank you.

   11                 So, Mr. Zuberi, you've already been interviewed by

   12    the probation office for a presentence report; is that right?

   13                 THE DEFENDANT:    That is correct.

   14                 THE COURT:    But that was in connection with the

   15    other case, not this case.

   16                 THE DEFENDANT:    Correct.

   17                 THE COURT:    And you do have the right to have a

   18    separate presentence report done in this case.          Are you willing

   19    to waive or give up that right?

   20                 THE DEFENDANT:    Yes.

   21                 THE COURT:    Thank you.

   22                 All right.    The Court, in deciding your sentence, as

   23    I said, considers the Sentencing Guidelines.          But the Court in

   24    most cases has the ability to give a sentence that's either

   25    longer than what's called for under the Guidelines or shorter.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 16 of 31 Page ID #:158
                                                                                16


     1   Do you understand that?

     2                THE DEFENDANT:    Yes, Your Honor, I do.

     3                THE COURT:    Has anyone made any threats -- oh, I'm

     4   sorry.   So if your sentence is different than what you hoped

     5   for or expected, you will not have the right to withdraw your

     6   plea of guilty.    Do you understand that?

     7                THE DEFENDANT:    Yes.

     8                THE COURT:    Has anyone made any threats against you

     9   or anyone in your family or anyone else in order to get you to

   10    plead guilty?

   11                 THE DEFENDANT:    No.

   12                 THE COURT:    Other than what's in your plea agreement

   13    and the statements today during this hearing and the discussion

   14    that you had with your lawyer about the Sentencing Guidelines,

   15    has anyone promised you exactly what sentence you would receive

   16    if you pled guilty?

   17                 THE DEFENDANT:    No.

   18                 THE COURT:    Has anyone promised you anything of any

   19    kind in order to get you to plead guilty?

   20                 THE DEFENDANT:    No.

   21                 THE COURT:    Do you feel that you understand

   22    everything that we have discussed here today?

   23                 THE DEFENDANT:    I believe I do, yes.

   24                 THE COURT:    Do you feel that you understand what the

   25    consequences are to you of pleading guilty in this case?




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 17 of 31 Page ID #:159
                                                                                17


     1                MR. O'BRIEN:    I have -- I see the judge has dropped

     2   off the communication.

     3                THE COURTROOM DEPUTY:      Yes.

     4                (Pause in the proceedings.)

     5                THE COURT:    All right.    I was asking you,

     6   Mr. Zuberi, if you understand the consequences of pleading

     7   guilty to this charge.

     8                THE DEFENDANT:    Yes, I do.

     9                THE COURT:    Do you feel that you're competent and

   10    able to make the decision to plead guilty to this charge?

   11                 THE DEFENDANT:    Yes.

   12                 THE COURT:    Is your decision to plead guilty

   13    entirely voluntary on your part?

   14                 THE DEFENDANT:    Yes.

   15                 THE COURT:    You have the right to have the charge

   16    read out loud to you again now.       Do you wish to have the

   17    Information read out loud to you at this time?

   18                 THE DEFENDANT:    Um, I won't be needing that.

   19                 THE COURT:    You've read it before and discussed it

   20    thoroughly with your lawyer?

   21                 THE DEFENDANT:    Yes.   Yes.     Yes.

   22                 THE COURT:    Do you understand exactly what you're

   23    charged with in this case?

   24                 THE DEFENDANT:    Obstruction of justice.

   25                 THE COURT:    Yes.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 18 of 31 Page ID #:160
                                                                                 18


     1                So how do you plead to the single-count Information

     2   charging you with a violation of Title 18, United States Code,

     3   sections 1512(c)(1)-(2) and Section (2), guilty or not guilty?

     4                THE DEFENDANT:    Guilty.

     5                THE COURT:    Are you pleading guilty because you did

     6   what is charged in the Information?

     7                THE DEFENDANT:    Yes.

     8                THE COURT:    All right.    I'm going to ask the

     9   attorney for the Government to state on the record what the

   10    elements are of this offense the Government has to prove beyond

   11    a reasonable doubt, enough to satisfy each of these elements.

   12                 All right.    Mr. O'Brien?

   13                 MR. O'BRIEN:    Yes.   The elements of the offense are

   14    set forth in paragraph 4 of the plea agreement.          Um, and they

   15    read that the Government must prove:

   16                 First, the defendant altered, destroyed, mutilated,

   17    or concealed a record, document, or other object or attempted

   18    to do so with the intent to impair the object's integrity or

   19    availability for use in an official proceeding or otherwise

   20    obstructed, influenced, or impeded an official proceeding; and

   21                 Second, that the defendant acted corruptly.

   22                 THE COURT:    All right.    Mr. Zuberi, do you

   23    understand that those are the elements of the charge against

   24    you?

   25                 THE DEFENDANT:    Yes.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 19 of 31 Page ID #:161
                                                                                19


     1                THE COURT:    Next I'm going to ask Mr. O'Brien to

     2   state on the record the evidence that they -- or the facts that

     3   the Government believes it could prove to satisfy those

     4   elements if your case went to trial.        The Government has to

     5   prove each of the elements beyond a reasonable doubt.

     6                After he's done, I'm going to ask you whether or not

     7   you agree with the statement of facts.        All right?

     8                Mr. O'Brien.

     9                MR. O'BRIEN:    Okay.   The factual basis is set forth

   10    in paragraph 9 of the plea agreement, and it reads as follows:

   11                 The defendant admits that in or about November 2016,

   12    the defendant asked an individual, referred to as "Donor 1," to

   13    make a substantial donation to the 58th Presidential Inaugural

   14    Committee, referred to as "PIC."       Donor 1 gave the defendant a

   15    $50,000 check, intending it as a donation to the PIC.

   16                 The defendant subsequently made a $900,000 donation

   17    to the PIC in the name of an entity he controlled but did not

   18    inform the PIC that certain of the funds for his donation came

   19    from Donor 1.

   20                 On or about February 5th, 2019, media organizations

   21    reported that a federal grand jury in the Southern District of

   22    New York was investigating donations to the PIC, including

   23    specifically the defendant's donation.        And we refer to that as

   24    the "SDNY Investigation."      Shortly thereafter, the defendant

   25    contacted Donor 1 and requested an in-person meeting.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 20 of 31 Page ID #:162
                                                                                20


     1                On or about February 25th, 2019, the defendant met

     2   with Donor 1 at a restaurant in California.         At this meeting,

     3   the defendant and Donor 1 discussed the SDNY Investigation and

     4   the defendant asked Donor 1, in substance, whether he had been

     5   contacted by federal investigators.

     6                During the meeting, Donor 1 asked the defendant to

     7   refund the $50,000 that Donor 1 had given the defendant as an

     8   intended donation to the PIC.       The defendant initially refused

     9   to do so.   However, when Donor 1 reminded the defendant that

   10    Donor 1 had written on the check itself "Inauguration 17," the

   11    defendant promptly agreed to repay Donor 1.

   12                 The defendant then wrote a check to Donor 1 for

   13    $50,000, indicating in the memo line that it was a "refund."

   14    Although the defendant wrote the check on February 25th, 2019,

   15    i.e., the date of the meeting described above, the defendant

   16    back-dated the refund check to February 1st, 2019, intending to

   17    obstruct justice by making it appear that the defendant had

   18    returned Donor 1's money before he learned of the SDNY

   19    Investigation into the source of funds for the $900,000 PIC

   20    donation.

   21                 MR. BROWN:    Your Honor, I believe you may be muted.

   22                 THE COURT:    Thank you.

   23                 Mr. Zuberi, do you agree with that statement of

   24    facts?

   25                 THE DEFENDANT:    Yes.   Those are replacement checks




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 21 of 31 Page ID #:163
                                                                                21


     1   that --

     2                THE COURT:    All right.    Before you --

     3                THE DEFENDANT:    -- replacement checks that I had

     4   given --

     5                THE COURT:    Wait.   Before you go any further, I want

     6   you to talk to your lawyer about what you're about to tell me.

     7                THE DEFENDANT:    Okay.

     8                THE COURT:    Mr. Brown, can you privately chat with

     9   your client?

   10                 MR. BROWN:    Um, sure.    I guess we'll step away and

   11    speak by cell phone.      Is that the method?

   12                 THE COURT:    That's fine.    Sure.

   13                 MR. BROWN:    Okay.

   14                 (Pause in the proceedings.)

   15                 MR. BROWN:    Thank you, Your Honor, for that

   16    opportunity to confer.      Mr. Zuberi is ready to answer your

   17    question.

   18                 THE COURT:    All right, Mr. Zuberi.      Let's see.

   19    Where were we?

   20                 Oh.   Do you agree with that statement of facts?

   21                 THE DEFENDANT:    Yes.

   22                 THE COURT:    Is there anything in it that you

   23    disagree with or object to?

   24                 THE DEFENDANT:    No.

   25                 THE COURT:    And do you agree that if your case went




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 22 of 31 Page ID #:164
                                                                                22


     1   to trial, the Government could prove those facts beyond a

     2   reasonable doubt?

     3                THE DEFENDANT:    Yes.

     4                THE COURT:    And, Mr. Brown, do you join in agreeing

     5   that the -- the Government has the evidence to prove the facts

     6   just stated beyond a reasonable doubt?

     7                MR. BROWN:    I do, Your Honor.

     8                THE COURT:    All right.    Thank you.

     9                Mr. Zuberi, at this time, are you under the care of

   10    any doctor or other medical professional for any illness,

   11    injury, or condition?

   12                 THE DEFENDANT:    No.

   13                 THE COURT:    Are you taking any medicines regularly?

   14                 THE DEFENDANT:    Um, yes.

   15                 THE COURT:    Can you tell me what medicines you're

   16    taking and for what condition or sickness?

   17                 THE DEFENDANT:    For diabetes.

   18                 THE COURT:    All right.    And what do you take for the

   19    diabetes?   Do you take insulin?

   20                 THE DEFENDANT:    I don't take insulin.      I have the

   21    Type II diabetes.     Medications, four medications.

   22                 THE COURT:    And they're all related to the diabetes?

   23                 THE DEFENDANT:    Yes.

   24                 THE COURT:    Do you take any other medications?

   25                 THE DEFENDANT:    Um, sleeping pills but seldom.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 23 of 31 Page ID #:165
                                                                                23


     1                 THE COURT:   All right.    And are those prescription

     2   sleeping pills?

     3                 THE DEFENDANT:   Yes, prescription.

     4                 THE COURT:   What's the name of the -- what's the

     5   name of the medication?

     6                 THE DEFENDANT:   Lunesta.    Lunesta.

     7                 THE COURT:   Okay.   In the last 24 --

     8                 THE DEFENDANT:   I was going to spell it.       Sorry,

     9   Your Honor.

   10                  THE COURT:   Go ahead.

   11                  THE DEFENDANT:   L-u-n-e-s-t-a.

   12                  THE COURT:   Do the medications that you take for

   13    diabetes, does that affect your ability to think clearly?

   14                  THE DEFENDANT:   No, it doesn't.

   15                  THE COURT:   And when's the last time you took

   16    Lunesta?

   17                  THE DEFENDANT:   Um, two days ago.

   18                  THE COURT:   All right.    In the last 24 hours, have

   19    you taken any other medications or had any alcoholic beverages

   20    to drink?

   21                  THE DEFENDANT:   No.   I've taken Allegra-D for

   22    allergies.

   23                  THE COURT:   All right.    Are you receiving any

   24    psychological or psychiatric care of any kind?

   25                  THE DEFENDANT:   No, I'm not.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 24 of 31 Page ID #:166
                                                                                24


     1                THE COURT:    Do you understand if I accept your

     2   guilty plea today, that the only thing left in your case will

     3   be sentencing?    Do you understand there won't be a trial?

     4                THE DEFENDANT:    Yes.

     5                THE COURT:    Do you know of any reason why I should

     6   not accept your guilty plea?

     7                THE DEFENDANT:    I do not.

     8                THE COURT:    Thank you.

     9                And, Mr. Brown, has your client been competent and

   10    able to cooperate with you?

   11                 MR. BROWN:    Yes, Your Honor.

   12                 THE COURT:    You discussed the facts of the case in

   13    detail with him?

   14                 MR. BROWN:    Yes.

   15                 THE COURT:    Are you satisfied there are no

   16    meritorious defenses that might apply?

   17                 MR. BROWN:    Yes.

   18                 THE COURT:    Are you satisfied that your client's

   19    constitutional rights have been observed?

   20                 MR. BROWN:    Yes.

   21                 THE COURT:    Have you advised him about the legality

   22    or admissibility of any statements, confession, or other

   23    evidence in the Government's possession in this case?

   24                 MR. BROWN:    Yes.

   25                 THE COURT:    Is your client pleading guilty because




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 25 of 31 Page ID #:167
                                                                                25


     1   of any illegally obtained evidence in the Government's

     2   possession that you're aware of?

     3                MR. BROWN:    Not that I'm aware of, Your Honor.

     4                THE COURT:    Are you of the opinion that your client

     5   understands the nature of these proceedings and the

     6   consequences of his guilty plea?

     7                MR. BROWN:    I am.

     8                THE COURT:    Has he told you anything about

     9   medications, drugs, or other factors that might affect his

   10    actions or judgment in any manner?

   11                 MR. BROWN:    No, Your Honor.

   12                 THE COURT:    Other than the proceedings today and the

   13    contents of the plea agreement and a general discussion of the

   14    Sentencing Guidelines and the 3553(a) factors, have you

   15    conveyed any promise of a particular sentence to your client?

   16                 MR. BROWN:    No, Your Honor.

   17                 THE COURT:    Based on your analysis of the law, after

   18    your own investigation of the facts, and after consulting with

   19    your client, do you believe it's in his best interest to plead

   20    guilty to this charge?

   21                 MR. BROWN:    I do, Your Honor.

   22                 THE COURT:    Thank you.

   23                 Mr. Zuberi, do you feel that you've had enough time

   24    to discuss this case and your decision to plead guilty with

   25    your lawyer?




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 26 of 31 Page ID #:168
                                                                                26


     1                THE DEFENDANT:    Yes, Your Honor.

     2                THE COURT:    Are you satisfied that your lawyer has

     3   fully considered any defenses you may have to the charge

     4   against you?

     5                THE DEFENDANT:    Yes, Your Honor.

     6                THE COURT:    Are you satisfied with the

     7   representation you've received and the advice that you've been

     8   given?

     9                THE DEFENDANT:    Yes, Your Honor.

   10                 THE COURT:    All right.    Please listen carefully.

   11    I'm going to make certain findings.        If you disagree with

   12    anything or if you don't understand something I say, please

   13    interrupt me right away.

   14                 The defendant and his counsel have represented to

   15    the Court that they have thoroughly discussed all aspects of

   16    the charge and any defenses that might apply; the Court having

   17    questioned the defendant and his counsel on the offer of his

   18    plea of guilty to the single-count Information, a felony; the

   19    Court having observed the defendant while he answered the

   20    Court's questions and having observed his demeanor and manner

   21    while doing so as well as his intelligence and having observed

   22    that the defendant does not appear to be under the influence of

   23    any medicine, drug, or other substance or factor that might

   24    affect his actions or judgment in any way.

   25                 Therefore, the Court finds that the defendant's




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 27 of 31 Page ID #:169
                                                                                27


     1   offer of his plea of guilty to the single-count Information has

     2   a factual basis, is free of any coercive influence of any kind,

     3   is voluntarily made with full knowledge of the charge against

     4   him and the consequences of his guilty plea, that no promises

     5   of any kind have been made to him by anyone, and no coercion or

     6   threats of any kind have been exerted upon him in any manner.

     7                So it's ordered that the plea of guilty to the

     8   single-count Information shall be accepted and entered today's

     9   date.

   10                 And I understand the sentencing is to take place on

   11    the same day as the sentencing set in the other case pending in

   12    this district?

   13                 MR. O'BRIEN:    Yes, Your Honor.

   14                 MR. BROWN:    That's correct.

   15                 MR. O'BRIEN:    I'd like to add something to that to

   16    inform the Court of the parties' intention.

   17                 Prior to the sentencing date, the parties are in

   18    agreement that we would -- we can do this now -- move the Court

   19    to consolidate the two matters for sentencing, in accordance

   20    with the Rule 8, the joinder rules.        Um, and the reason we're

   21    asking for a consolidation is that the conduct in both the

   22    New York matter and the California matter overlap.

   23                 As the Court is aware, prior to the New York charge

   24    being brought, the parties in the California matter agreed to

   25    litigate at sentencing whether a two-level enhancement for




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 28 of 31 Page ID #:170
                                                                                28


     1   obstruction of justice would apply.        And the Government filed

     2   sentencing papers in December of last year alleging several

     3   acts of obstruction, including the obstruction that forms the

     4   basis for the California -- I'm sorry -- the New York

     5   Information and plea agreement.

     6                Um, the, uh, defense has filed sentencing papers in

     7   response to the Government's December 2019 obstruction filing

     8   in which they agreed that the two-level enhancement for

     9   obstruction should apply based upon the conduct that's set

   10    forth in the factual basis to this plea.

   11                 And so for that reason, given the overlap of the

   12    conduct, the parties would like to consolidate the sentencing

   13    in the two matters.

   14                 Um, we have basically taken the view that if this

   15    case is consolidated for sentencing, um, that any sentence

   16    imposed by the Court as to the New York matter, um, would

   17    result in no effect on the overall Sentencing Guideline

   18    sentence.   Rather, it would be just another contributing factor

   19    for the two-level enhancement for obstruction of justice.

   20                 Um, and so I felt that this is probably the best

   21    time to mention it to the Court.        Um, I don't think it

   22    necessarily impacts the plea, but it would affect, obviously,

   23    how we proceed at sentencing.

   24                 THE COURT:    All right.    Mr. Brown, do you join in

   25    the request for consolidation of the two cases for sentencing




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 29 of 31 Page ID #:171
                                                                                29


     1   purposes?

     2                 MR. BROWN:   I do, Your Honor, largely identically

     3   for the reasons that AUSA O'Brien has just elucidated.

     4                 THE COURT:   All right.    I will -- and you've

     5   discussed this with your client?

     6                 MR. BROWN:   I have, Your Honor.     And its advantage

     7   is to him.

     8                 THE COURT:   All right.    So I will grant the oral

     9   motion to consolidate the two matters for sentencing purposes.

   10                  And the date for sentencing, again, Ms. Chung?

   11                  THE COURTROOM DEPUTY:     August 17th, 2020, at

   12    9:00 a.m.

   13                  THE COURT:   Mr. Zuberi, you're ordered to appear in

   14    my courtroom at 350 West 1st Street in Los Angeles on that date

   15    and time for sentencing.      And in the meantime, of course you

   16    continue to comply with the conditions of your pretrial

   17    release.

   18                  Anything further?

   19                  MR. O'BRIEN:   Nothing from the Government,

   20    Your Honor.

   21                  MR. BROWN:   Nothing from the defense, Your Honor.

   22    And also, thank you to everyone for accommodating me virtually

   23    today.

   24                  THE COURT:   You're welcome.

   25                  All right.   Thank you.




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 30 of 31 Page ID #:172
                                                                                30


     1                MR. BROWN:    Thank you.

     2                (Proceedings concluded at 9:41 a.m.)

     3

     4

     5

     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
Case 2:20-cr-00155-VAP Document 31 Filed 08/25/20 Page 31 of 31 Page ID #:173
                                                                                31


     1                     CERTIFICATE OF OFFICIAL REPORTER

     2

     3   COUNTY OF LOS ANGELES      )
                                    )
     4   STATE OF CALIFORNIA        )

     5

     6                I, MYRA L. PONCE, FEDERAL OFFICIAL REALTIME COURT

     7   REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT FOR THE

     8   CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY THAT PURSUANT

     9   TO SECTION 753, TITLE 28, UNITED STATES CODE THAT THE FOREGOING

   10    IS A TRUE AND CORRECT TRANSCRIPT OF THE STENOGRAPHICALLY

   11    REPORTED PROCEEDINGS HELD IN THE ABOVE-ENTITLED MATTER AND THAT

   12    THE TRANSCRIPT PAGE FORMAT IS IN CONFORMANCE WITH THE

   13    REGULATIONS OF THE JUDICIAL CONFERENCE OF THE UNITED STATES.

   14

   15

   16

   17                               DATED THIS 25TH DAY OF AUGUST, 2020.

   18

   19

   20                                        /S/ MYRA L. PONCE

   21                            MYRA L. PONCE, CSR NO. 11544, CRR, RDR
                                    FEDERAL OFFICIAL COURT REPORTER
   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
